Citation Nr: 9927979	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-29 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a higher (compensable) rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1971.

An October 1993 RO decision denied the veteran's claim for 
service connection for left ear hearing loss, and denied his 
claim for an increased (compensable) rating for service-
connected right ear hearing loss.  The veteran appealed that 
decision to the Board of Veterans' Appeals (Board).  In an 
October 1998 decision, the Board granted service connection 
for left ear hearing loss, and remanded the case to the RO to 
rate bilateral hearing loss.  In a November 1998 decision, 
the RO assigned a 0 percent rating for bilateral hearing 
loss, and the veteran now appeals for a higher (compensable) 
rating for bilateral hearing loss.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level I in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Code 6100 (1998); 64 Fed. Reg. 25202 (1999).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1968 to July 
1971.  His primary occupational specialty was trumpet player 
(musician).  A review of his service medical records shows 
treatment for hearing loss of the right ear.  In May 1971, a 
Medical Board determined that the veteran had profound nerve 
deafness of the right ear and placed him on a permanent 
profile. 

By a September 1971 RO decision, service connection for 
hearing loss of the right ear was granted and a 0 percent 
evaluation was assigned for such.

Later medical records show bilateral hearing loss.  VA 
outpatient records in 1993 show that the veteran was 
utilizing binaural hearing aids.

In May 1993, the veteran filed a claim for service connection 
for left ear hearing loss, and a claim for a compensable 
rating for service-connected right ear hearing loss.

In May 1993, the veteran underwent a VA audiological 
consultation, during which he reported he had noise exposure 
while in the military, both on the firing range and from the 
band.  As for current complaints, he said, he had decreased 
hearing and had difficulty understanding normal 
conversational speech when there was background noise.  He 
also indicated he had tinnitus which he did not describe as 
periodic or constant.  He denied having experienced ear 
surgeries or infections.  On examination of the right ear, it 
was noted that his hearing was within normal limits from 250 
to 2,000 Hertz with a precipitous drop from 3,000 to 8,000 
Hertz, reflecting moderate to severe sensorineural hearing 
loss.  As for the left ear, his hearing was within normal 
limits from 250 to 2,000 Hertz with moderate sensorineural 
hearing loss from 3,000 to 8,000 Hertz.  It was also noted he 
had excellent bilateral speech discrimination.  

During a September 1993 VA compensation examination, the 
veteran related he had difficulty hearing since service.  He 
said he had most recently been fitted with hearing aids in 
July 1993 and wore such about 50 percent of the time.  On 
audiometric testing, he had pure tone thresholds of 5, 10, 
55, and 80 decibels (for an average of 38) in the right ear, 
and 5, 5, 55, and 60 decibels (for an average of 31) in the 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  His speech recognition was 96 percent correct 
in both ears.  The veteran reported having bilateral 
tinnitus, which he considered mild.  The examiner summarized 
that the veteran had normal bilateral hearing through the 
major speech frequencies.  He had moderate to severe 
sensorineural hearing loss in the right ear from 3,000 to 
8,000 Hertz, and moderate sensorineural hearing loss for that 
same frequency range in the left ear.  It was noted that the 
veteran's hearing loss was consistent with noise induced 
hearing loss.

In an October 1993 decision, the RO denied service connection 
for left ear hearing loss, and denied a compensable rating 
for service-connected right ear hearing loss.

A May 1994 VA audiological consultation report shows that the 
veteran had sensorineural hearing loss secondary to noise 
exposure.

At an October 1994 RO hearing, the veteran testified his 
hearing loss had gotten progressively worse over the years 
and that he had been utilizing hearing aids for a year.  He 
said the hearing aids were helping somewhat.  When there was 
background noise, he said, he had difficulty hearing.  He 
said he had to give up playing the trumpet because he could 
not hear what the other musicians were playing; and he also 
said he had his own problems with intonation.  He related 
that after service he completed college and went to work in a 
bank.  He also related he had ringing in his ears. 

By a November 1996 RO decision, service connection for 
tinnitus was granted and a 10 percent evaluation was 
assigned. 

A February 1998 VA compensation examination report shows that 
the veteran complained of hearing difficulty and tinnitus.  
On examination, he had pure tone thresholds of 5, 10, 55, and 
80 decibels in the right ear (for an average of 38), and 5, 
10, 55, and 70 decibels in the left ear (for an average of 
35) at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
It was noted he had 96 percent correct speech recognition in 
both ears.  It was summarized that the veteran's hearing was 
very stable and essentially normal through the major speech 
frequencies with a moderate to severe high frequency 
sensorineural hearing loss from 3,000 to 8,000 Hertz, 
bilaterally.  It was also noted that there was nothing to 
indicate that medical intervention would improve the 
veteran's hearing. 

In an August 1998 statement, Timothy McCulloch, M.D., VA 
Chief of the Otolaryngology Service, opined that the 
veteran's left ear hearing loss was due to noise exposure 
that occurred during service.  He also seemed to comment that 
high frequency neurosensory hearing loss would be more 
detrimental to a musician as opposed to a non-musician.

By an October 1998 Board decision, service connection for 
left ear hearing loss was granted.  In November 1998, the RO 
assigned a 0 percent evaluation for bilateral hearing loss. 

At a July 1999 Board hearing, the veteran testified that his 
bilateral hearing loss ended his professional music career 
and impaired his earning capacity.  Prior to service, he 
said, he completed most of his college education and during 
that time he was able to earn $100 to $500 a weekend as a 
musician.  He submitted a picture of himself playing in a 
college band.  He noted that during service he performed 
duties of a musician, and during that time he developed 
hearing loss.  After that, he said, his music career ended as 
he lost his ability to clearly hear his own intonation while 
playing with others.  He said he became a banker and had 
worked in that profession for the past 27 years.  He said he 
was currently utilizing hearing aids for both ears.  Because 
of his hearing problems, he related, he had difficulty using 
the phone, and hearing his family and customers at the bank.  
The veteran's representative suggested that an extraschedular 
rating should be assigned for bilateral hearing loss.

II.  Legal Analysis

The veteran's claim for a higher (compensable) rating for 
bilateral hearing loss is well grounded, meaning plausible; 
the evidence has been properly developed, and there is no 
further VA duty to assist him with his claim.  38 U.S.C.A. 
§ 5107(a).

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the evidence in 
the veteran's case, no substantive changes were made which 
would affect the outcome of the present case.  See 64 
Fed.Reg. 25202 (1999).  In particular, the veteran's 
audiometric test results to not meet the standards of 
"exceptional patterns of hearing impairment" as would 
permit rating based only on puretone threshold averages.  See 
new 38 C.F.R. § 4.85(c) and § 4.86.  Under the new 
regulations, his hearing loss continues to be rated in the 
same manner as in the previous version of the regulations, as 
set forth below.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Codes 6100 to 6110 (1998); 64 Fed.Reg. 
25202 (1999).

Audiometric studies conducted at the VA in September 1993 
showed average decibel thresholds of 38 and 31 in the right 
and left ears, respectively (at the frequencies of 1000, 
2000, 3000, and 4000 Hertz) and 96 percent correct speech 
discrimination ability in both ears.  These results correlate 
to auditory acuity numeric designation I in both ears, which 
results in a noncompensable evaluation.  See 38 C.F.R. 
§ 4.85, Tables VI, VII (both before and since the recent 
change in the regulations).  Similarly when he underwent 
audiometric testing, most recently, in February 1998, he had 
average decibel thresholds of 38 and 35 in the right and left 
ears, respectively (at the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz) and 96 percent correct speech 
discrimination, bilaterally.  These results also correlate to 
auditory acuity numeric designation I in both ears and 
correspond to a noncompensable rating for service-connected 
bilateral hearing loss.  Id.  The fact that the veteran uses 
hearing aids does not affect his rating.  38 C.F.R. § 4.86 
(1998), § 4.85(a) (64 Fed.Reg. 25202 (1999)).

The disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the test results clearly demonstrates that 
no more than a noncompensable rating is warranted for the 
veteran's service-connected bilateral hearing loss.

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  While the veteran's music career may have 
ended when he left service many years ago, since then he has 
had a successful career as a banker.  His service-connected 
hearing loss may well cause some impairment in his daily 
activities, but there is nothing to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for hearing loss.  In any event, 
the Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply, and a 
compensable rating for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A higher (compensable) rating for bilateral hearing loss is 
denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

